             Case 1:20-cr-00015-PKC Document 31 Filed 04/20/20 Page 1 of 1




                                                                        WRITER’S DIRECT DIAL NO.
                                                                                  (424) 652-7814

                                                                        WRITER’S E-MAIL ADDRESS
                                                                        bklein@bakermarquart.com

Via ECF

April 20, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. Virgil Griffith
        20 Cr. 15 (PKC)

Dear Judge Castel:

        Counsel for defendant Virgil Griffith write in response to the Court’s order earlier today.
(Dkt. No. 30.) Per the order, we have consulted with Mr. Griffith on whether he wishes to waive
his physical appearance and participate telephonically in the next status conference, and he does.
Mr. Griffith appreciates the Court permitting him to participate by telephone. With this
confirmation, we understand that the conference is adjourned from April 23, 2020 to May 18, 2020
at 2:30 p.m. ET.

Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP
Attorneys for Virgil Griffith
